Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance:
Allowance of claims 11 thru 30 is indicated because:
The Applicant(s)’ amendment filed 07/01/2022 has been fully considered and has overcome all the rejections set forth in previous office action dated 04/29/2022.
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional limitations of the claimed inventions as cited in the independent claims 11 and 21, as best understood within the context of Applicant’s claimed invention as a whole, such as performing a sensor data correction including calculating a weighted average of the sensor data relating to an identical local area of the surroundings acquired by two respective sensors, wherein a respective weight of sensor data used in said calculating depends on the respective sensor measurement uncertainty, for each of the two respective sensors; or one or more of the following steps based on the equalization: performing a measurement uncertainty correction including assigning a reduced measurement uncertainty to the sensor data redundantly recorded in the overlap region that is smaller than the measurement uncertainties originally included in the sensor data; or performing a correction concerning the probability of existence of objects in the surroundings based on the measurement uncertainties.
Accordingly, independent claims 11 and 21 are deemed allowable. Claims 12 thru 20, and 22 and 30 are allowed by virtue of their dependence on claims 11 and 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648